FERNANDEZ, Circuit Judge,
dissenting:
Once again we are asked to bridle at and practically ignore the FOIA teachings of the United States Supreme Court. See United States Dep’t of Defense v. FLRA, 510 U.S. 487,-, 114 S.Ct. 1006, 1012, 127 L.Ed.2d 325 (1994); United States Dep’t of Justice v. Reporters Comm. for Freedom of the Press, 489 U.S. 749, 771-73, 109 S.Ct. 1468, 1481, 103 L.Ed.2d 774 (1989). Once again we are asked to allow curiosity and gain to trump privacy. We should decline the invitations.
One thing is certain. The information that a mailing list will give the public about what the government is up to. is minuscule or nil, most likely the latter. That the BLM is sending out mailers is a fact well known, and if any person wishes to know what is in the mailers he need only ask for them. However, it tells us nothing about government when we discover that the mailer went to John Doe in New York or Billy Rowe in Los Angeles. ONDA does not really want to check on the government; it wants to contact the people on the list.
Another certainty is that a list does convey more information about the recipient than a mere name and address. The proof of the pudding is in the eating, and ONDA desires this pudding so that it can feed upon information about the people who have allowed their names to be put on the list. It takes no sophisticate to perceive that the list will at least tell others that these are people who are interested in what happens to land that is controlled by the policies and doings of the BLM. If all somebody wanted were a bunch of names and addresses that conveyed no information about the individuals on the list, that person could do a random selection from the telephone book. Just as a list of people who seek to travel on a river conveys information about them, the list in question conveys information about the people on it. See Minnis v. United States Dep’t of Agric., 737 F.2d 784, 787 (9th Cir.1984), cert. denied, 471 U.S. 1053, 105 S.Ct. 2112, 85 L.Ed.2d 477 (1985). And just as a list of employees conveys information about them, so too does this list convey information. As I have pointed out before, the weight to be given to the privacy interest of individuals, who are on a list, seems to vary from judge to judge, but I *1173continue to believe that “everyone agrees that it has some weight.” FLRA v. United States Dep’t of Navy, 958 F.2d 1490, 1498 (9th Cir.1992) (Fernandez, J., dissenting), withdrawn, 22 F.3d 899 (1994). Certainly the weight it has outweighs the nonexistent weight of the interest in public disclosure.
Nor, of course, does the claimed purity of ONDA’s motives make a bit of difference. If ONDA can get the list, anyone can. Perhaps ONDA simply wants to send what it deems to be “correcting” information to those who receive BLM information. Perhaps it would also like to do some fund-raising. Perhaps it wishes to enlist others into its efforts to save the land. Other people may want to use the list for other purposes which are either more or less edifying. None of that makes any difference because if ONDA is “entitled to break the seal of privacy and throw open the doors of this adytum, the doors will be opened to everyone.” Id. Whether the requester’s desires are driven by “news, need, or nebbiness,” the information will be made available to him. Id. Opening the list to the world is an improper invasion of privacy for which there is no public need and no excuse.
Thus, I respectfully dissent.